 

AC 145B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIF ORNIA ,

United States of America ' JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Javier Balderas-Contreras Case Number: 3:19-mj-23192

 

 

 

 

 

 

 

 

 

 

 

Bridget Kennedy 7
Defendant's Attorney fr f : = F )
REGISTRATION NO. 88020298 |
AUG 08 2019
THE DEFENDANT: .
pleaded guilty to count(s) 1 of Complaint CLERK, US DISTORT COURT
. SOUTHERN GST RI. Por Ca FORNAT —
Ci was found. guilty to count(s) . BY eres pm
after a plea of not guilty. . | |
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense - Count Number(s)
8:1325 . . ' ILLEGAL ENTRY (Misdemeanor) Se ] .
CJ The defendant has been found not guilty on count(s)
os we O Count(s) dismissed on the motion of the United States.
IMPRISONMENT

__ The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
_ imprisoned for.a term of: /_
(1 TIME SERVED O days
Assessment: $10 WAIVED [& Fine: WAIVED |
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.
C1 Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. 7

Thursday, August 8, 2019
Date of Imposition of Sentence

DUM : ‘  -HONORABLEF. A. GOSSETT HI
. UNITED STATES MAGISTRATE JUDGE

 

Received

Clerk’s Office Copy — | 3:19-mj-23192

 

 
